Title: VI. The Draft Reported by the Committee, [24 June 1776]
From: Committee of the Virginia Convention
To: 


                        
                            [24 June 1776]
                        
                        Amendments to the plan of Government continued
                        Page 3 line 23. leave out from the word successively to the word an in the next line & insert nor be eligible until the expiration of jour years after he shall have been out of that office.
                        24. after the word salary insert shall.
                        25. strike out the words let him and insert he shall
                        26. strike out from the word Government to the end of the Clause & insert according to the laws of this common Wealth and shall not under any pretence exercise any power or prerogative by virtue of any law statute or custom of England. <He shall be bound by the Acts of the legislature tho’ not expressly named; he shall have no negative on the Bills of the legislature; he shall be liable to action tho’ not to personal restraint for private duties or wrongs; he shall not possess the prerogatives of declaring War or concluding Peace or issuing letters of Marque or Reprisal, of raising or introducing arm’d forces building armed Vessels forts or strong holds,> but he shall with the advice of the Council of State have the power of granting reprieves or pardons except where the prosecution shall have been carried on by the House of Delegates, or the law shall otherwise particularly direct, in which  Cases no reprieve or pardon shall be granted but by resolve of the House of Delegates
                        Page 5. line 1. Strike out the words let each & insert eithersame line after the Word assembly insert may Strike out from the word respectively in the same line to the word prorogue in the next line and insert “the Governor shall not”
                        3. Strike out the words “let him” and insert “he shall”
                        6. Strike out the word letsame line after the word Members insert shall
                        7. strike out from the word Assembly to the Word either in the same line
                        8. strike out from the Word Government to the Word President in the tenth line & insert they shall annually choose out of their own Members a
                        11. after the word Governor insert “from the Government”Same line strike out Let & insert shall after the word Members
                        12. after the word Advice insert and proceedingssame line strike out from the word Members to the word to in the same line and insert present to any part whereof any Member may enter his dissent
                        13. Strike out from the Word them to the Word appoint in the next line and insert “this Council may”
                        15. Strike out the Word let
                        16. After the word purpose insert “shall be”
                        17. Strike out the words let them & insert they shall
                        18. Strike out the Word let
                        Line 18. After the Word Members insert shall
                        19. Strike out the word letsame line after the Word this insert shall
                        21. Strike out the word letsame line after the word incapacity insert shall
                        23. Strike out the word let
                        24. same line after the word Congress insert shall
                        25. Strike out the word letsame line after the word officers insert shall
                        26. Strike out the words “or commander in chief
                        27. Strike out from the word from to the Word in in the next line and insert the respective County Courts but the Governor & Council shall have a power of suspending any officer & ordering Martial
                        
                        29. Strike out from the word Service to the word embody in the next line & insert the Governor may
                        31. Strike out the word Letsame line after the word alone insert shall
                        Page 7. line 1. Strike out the word letsame line after the word Assembly insert shallsame line strike out or Superior Courts & insert of appeals & Genl. Court.
                        Line the 3d. strike out Let & after Council in the next line insert shall.
                        4. Strike out the words Pro tempore
                        5. Strike out the word letsame line after the word officers insert shall
                        6. Strike out the words having a seat in & insert being elected Members ofsame line after the Word or strike out the word insame line strike out from the Word Council to the end of the Clause
                        8. Strike out the word let & the words commander in chief same line after the word Council insert shall
                        9. Strike out from the Word number to the Word the in the eleventh line & insert hereafter such appointments to be made upon the Recommendation of the respective County Courts
                        12. After the word Courts insert shall.
                        14. Strike out the word Letsame line after the word Clerks insert shall
                        15. Strike out the word supreme & insert General strike out letsame line after the word Coroners insert shall
                        16. Strike out the words or Commander in chief
                        17. Strike out the word Letsame line after the word Justices insert shall
                        18. Strike out the word Letsame line strike out all other offenders & insert others offending
                        20. Strike out the word impeached & insert impeachable Page 7. line 21. Strike out the words supreme Court of common law & insert Genl. Court.
                        22. Strike out the Words let him or them & insert he or they shall
                        25. Strike out the Words supreme Court of common Law & insert Genl. Court.
                        26. Strike out the Word Let
                        
                        30. Strike out the Word Letsame line after the word Grants insert shallsame line Strike out the Words be attested & insert bear teste
                        31. Strike out the Word Letsame line after the word Writs insert shallsame line strike out the Words be attested & insert bear teste
                        32. Strike out the Word Letsame line after the Word indictments insert shall
                        34. Strike out the word Letsame line after the Word Treasurer insert shall
                    